Title: From Thomas Jefferson to James Taylor, Jr., 29 January 1804
From: Jefferson, Thomas
To: Taylor, James, Jr.


               
                  Sir
                  Washington Jan. 29. 1804.
               
               Immediately on the reciept of your favor of Dec. 29. I desired mr Barnes to remit you 94.68 D the balance due to you which I presume he has done.   I used formerly to be supplied from Norfolk with moulded candles of Myrtle wax, sometimes indeed so adulterated as to be unfit for use, but sometimes pure & good. when such, I prefer them for my own use to any candle on account of their cleanness & fragrance. if you could furnish me with 100. ℔. of sufficiently pure, & of the larger size I should be glad of them.   I have been so troublesome to my friend Colo. Newton with my cyder commissions & others, that I have avoided trespassing on him this year: but were you to meet with Hughs’s crab cyder, genuine & good, 3. or 4 barrels would be very acceptable. but they must come double-cased, or they will come half-water, as has happened on the way from Norfolk with all I have had hitherto from thence. Accept my salutations & respects.
               
                  Th: Jefferson 
               
            